°120-I5
CCA#        13-14-00308-CR                                 OFFENSE:     Burglary of a Building

STYLE:      Cipri ano Gonzalez v.    The State of Texas    COUNTY:      Nueces


TRIAL COURT:                  214th District Court          MOTION FOR REHEARING IS: N/A
TRIAL COURT*t:                10CR2815-F                       DATE:

TRIAL COURT J UDGE:           Hon. Jose Longoria               JUDGE: Gregory T. Perkes
DISPOSITION: Affirmed

DATE:             7/9/15
JUSTICE: Grej?orv T. Perkes                  PC        S
PUBLISH:                                  DNP:     1



CLK RECORD:       1                                            SUPP CLK RECORD

RPT RECORD:       1                                            SUPP RPT RECORD

STATE BR:         1                                            SUPP BR

APPBR:                1                                         PROSE BR




                                    IN THE COURT OF CRIMINAL APPEALS


                                                              CCA#               1XO-/5
        APPELLANTS Petition                                     Disposition:

FOR DISCRETIONARY REVIEW IN CCA IS:                             DATE:

                                                                JUDGE:

DATE:      JO 7&                                                SIGNED:                          PC:

JUDGE:        /fa Uou^z                                         PUBLISH:                      DNP:




                          MOTION FOR REHEARING IN               MOTION FOR STA Y OF MANIDATE IS:

CCA IS:.                        ON                                                       ON

JUDGE:                                                          JUDGE: